Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 26, 2016

The Court of Appeals hereby passes the following order:

A16A1693. MUSCOGEE COUNTY BOARD OF EDUCATION v. LAQUITA
    BUCKNER.

      The Muscogee County Board of Education filed this direct appeal seeking
review of the trial court’s order affirming the decision of the State Board of
Education, finding that the Muscogee County Board of Education failed to properly
notify Laquita Buckner of its decision to terminate her employment. We lack
jurisdiction.
      An appeal from a decision of the superior court reviewing a decision of a local
administrative agency must be taken by application for discretionary appeal. OCGA
§ 5-6-35 (a) (1). Because the Muscogee County Board of Education failed to follow
the discretionary appeal procedure as required, this appeal is ordered DISMISSED
for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           05/26/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.